     Case 5:20-cr-00061-H-BQ Document 20 Filed 07/02/20                   Page 1 of 3 PageID 38


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     LUBBOCK DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §                5:20-CR-0061-H-BQ
                                                §                (ECF)
EMMANUEL QUINONES                               §


        DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL
                     SETTING AND BRIEF IN SUPPORT


         The defendant, EMMANUEL QUINONES, by his counsel, Sarah Gunter, files this

Unopposed Motion to continue the trial setting and Brief in Support and would respectfully show

the Court as follows:

                                     Facts in Support of Motion:

         1.       Mr. Quinones has been charged with the offenses of Controlled Substances User or

Addict in Possession of a Firearm and Interstate Threatening Communications in an Indictment filed

June 10, 2020.

         2.       Mr. Quinones was arraigned on this Indictment on June 17, 2020. This case is

currently scheduled for trial on August 3, 2020. The deadline for filing pretrial motions is July 6, 2020.

         3.       Discovery has been provided to the defense. However, Attorney for Defendant needs

additional time to fully review the discovery with Mr. Quinones and to confer with him regarding this

case. Attorney for Defendant also needs additional time to determine if an independent investigation

is required for this case. More time is needed to work on this case and confer with Mr. Quinones so

that his decisions regarding this case may be fully informed and so that he receives effective assistance

of counsel.

         4.       Due to the COVID-19 pandemic and the restrictions placed on visitations with clients

by the Federal Public Defender, the process of reviewing discovery with clients is more complicated
Motion to Continue                                                                                 Page 1
United States v. Quinones
  Case 5:20-cr-00061-H-BQ Document 20 Filed 07/02/20                      Page 2 of 3 PageID 39


than in normal times. Attorney for Defendant believes it is of utmost importance to ensure that Mr.

Quinones has had enough time to review and discuss his discovery with his attorney and to have any

questions answered regarding his case.

         5.       Counsel for Mr. Quinones requests a continuance of sixty (60) days from the current

trial setting, to afford her the opportunity to exercise due diligence in the defense of this case. For

the same reasons, the defense also requests a sixty (60) day continuance of the deadline to file pretrial

motions.

                                   Brief in Support of Continuance:

         1.       In order to adequately represent Mr. Quinones and his interests against the

government, Defendant’s counsel needs additional time to review and discuss this case with Mr.

Quinones, as well as to determine whether an independent investigation of this case is required.

         2.       The Government, through its representation, Assistant U.S. Attorney Jeff Haag, agrees

to a sixty (60) day continuance of the trial setting. Accordingly, the Defendant files this motion for

continuance pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B) (2018). Under this statute, at the request

of the defendant or his counsel, the Court can grant a motion for continuance if the ends of justice

will be served by continuing the case and the continuance outweighs the best interest of the public

and the defendant in a speedy trial.

         3.       Accordingly, counsel asserts that the ends of justice would be best served by

continuing this case to allow counsel sufficient time to complete the necessary, independent

investigation in this case.

                                                Prayer:

         WHEREFORE, PREMISES CONSIDERED, Defendant, Emmanuel Quinones, respectfully

requests that the court continue this case for sixty (60) days from its current trial setting and that the

Court also continue the deadline to file pretrial motions for sixty (60) days from the current deadline.


Motion to Continue                                                                                 Page 2
United States v. Quinones
  Case 5:20-cr-00061-H-BQ Document 20 Filed 07/02/20                      Page 3 of 3 PageID 40


                                                Respectfully submitted,

                                                JASON A HAWKINS
                                                Federal Public Defender
                                                Northern District of Texas

                                                  /s/ Sarah Gunter
                                                SARAH GUNTER
                                                Assistant Federal Public Defender
                                                Texas Bar No. 24035471
                                                1205 Texas Avenue, Room 507
                                                Lubbock, Texas 79401
                                                Phone (806) 472-7236
                                                E-mail sarah_gunter@fd.org
                                                Attorney for Emmanuel Quinones


                              CERTIFICATE OF CONFERENCE

         This is to certify that counsel for Defendant has conferred with AUSA Jeff Haag regarding

this Motion for Continuance, and he does not oppose the requested relief.



                                                 /s/ Sarah Gunter
                                                SARAH GUNTER




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2020, I electronically filed the foregoing document with the

clerk of court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to Assistant

U.S. Attorney Jeff Haag, the attorney of record in this case, who has consented in accept this Notice

as service of this document by electronic means.


                                                 /s/ Sarah Gunter
                                                SARAH GUNTER

Motion to Continue                                                                               Page 3
United States v. Quinones
